394 Mich. 79 (1975)
228 N.W.2d 384
PEOPLE
v.
BLOSS
Docket Nos. 53135-53137, (Calendar No. 1).
Supreme Court of Michigan.
Argued November 6, 1973.
Decided April 29, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney and Donald A. Johnston III, Chief Appellate Attorney (Sherwin J. Venema, of counsel), for the people.
Robert E. Smith and Gilbert H. Deitch (John W. Piggott, of counsel), for defendant Bloss.
Amici Curiae: Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Jann C. Ryan, Assistant Attorney General.
American Civil Liberties Union of Michigan (by Bruce T. Leitman).
PER CURIAM:
On June 25, 1973, the United States Supreme Court vacated our earlier judgment in People v Bloss, 388 Mich. 409; 201 NW2d 806 (1972). The Court remanded Bloss to us for further consideration in light of several new opinions that it issued on the subject of obscenity.[1]
*81 We are persuaded that defendant's conviction cannot stand for the reason that at the time he did the act complained of this Court had not construed the obscenity statute[2] (as permitted in Miller) to proscribe such conduct.
We are unanimously of the opinion that the Michigan statutes regulating the dissemination of "obscene" material as applied to juveniles and unconsenting adults are valid and enforceable.
We are divided as to whether such statutes can properly be construed by us without further legislative expression as proscribing the dissemination of "obscene" material to consenting adults. See Const 1963, art 1, § 5.
The conviction is reversed and the defendant is discharged.
T.G. KAVANAGH, C.J., and SWAINSON, WILLIAMS, LEVIN, and M.S. COLEMAN, JJ., concurred.
J.W. FITZGERALD, J., and the late Justice T.M. KAVANAGH took no part in the decision of this case.
NOTES
[1]  Miller v California, 413 U.S. 15; 93 S. Ct. 2607; 37 L. Ed. 2d 419 (1973); Paris Adult Theatre I v Slaton, 413 U.S. 49; 93 S. Ct. 2628; 37 L. Ed. 2d 446 (1973); Kaplan v California, 413 U.S. 115; 93 S. Ct. 2680; 37 L. Ed. 2d 492 (1973); United States v 12 200-ft Reels of Super 8mm Film, 413 U.S. 123; 92 S. Ct. 2665; 37 L. Ed. 2d 500 (1973); United States v Orito, 413 U.S. 139; 93 S. Ct. 2674; 37 L. Ed. 2d 513 (1973); Heller v New York, 413 U.S. 483; 93 S. Ct. 2789; 37 L. Ed. 2d 745 (1973); Roaden v Kentucky, 413 U.S. 496; 93 S. Ct. 2796; 37 L. Ed. 2d 757 (1973); Alexander v Virginia, 413 U.S. 836; 93 S. Ct. 2803; 37 L. Ed. 2d 993 (1973).
[2]  MCLA 750.343a; MSA 28.575(1).